       Case 4:20-cv-01263 Document 11 Filed on 10/30/20 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

NICOLAS S. NICOLAS,                             §
                                                §
        Plaintiff,                              §
                                                §
                                                §
v.                                              §   CIVIL ACTION NO. 4:20-cv-1263
                                                §
DEUTSCHE BANK NATIONAL TRUST                    §
COMPANY, AS INDENTURE TRUSTEE                   §
FOR AMERICAN HOME MORTGAGE                      §
INVESTMENT TRUST 2006-3 and                     §
PHH MORTGAGE CORPORATION,                       §
                                                §
        Defendants.                             §
                                                §

                 JOINT STATUS REPORT CONCERNING SETTLEMENT

        Plaintiff Nicolas S. Nicolas (“Plaintiff”) and Defendants PHH Mortgage Corporation

(“PHH”) and Deutsche Bank National Trust Company, as Indenture Trustee for American Home

Mortgage Investment Trust 2006-3 (“Deutsche Bank”) (collectively, the “Parties”) file this Joint

Status Report Concerning Settlement pursuant to this Court’s Order dated September 16, 2020,

and would respectfully show the Court as follows:

        1.     This action involves a dispute over a mortgage loan (the “Loan”) that was

originated in August of 2005 and is secured by Plaintiff’s residence located at 84 W.

Sandalbranch Cir., The Woodlands, TX 77382 (the “Property”). Plaintiff alleges that he began

experiencing financial difficulties in late 2008 due to the failure of his auto sales business. He

alleges that he has been working with the servicers and/or owners of the Loan, including, most

recently, Deutsche Bank (the current owner) and PHH (the current servicer), to identify loss

mitigation alternatives. The claims enumerated in Plaintiff’s complaint are premised on his

contention that he has not been properly considered for loss mitigation alternatives. Defendants

deny Plaintiff’s contention.
631842.1;                                 1
       Case 4:20-cv-01263 Document 11 Filed on 10/30/20 in TXSD Page 2 of 3



        2.      Since the outset of this case, the Parties have been engaged in settlement

discussions with the hope that they can identify potential loss mitigation alternatives that will

assist Plaintiff in retaining the Property. In connection with these discussions, Defendants have

asked Plaintiff for certain financial information that will enable them to assess his current

financial circumstances. This information is intended to inform Defendants in their efforts to

identify loss mitigation alternatives. As of the date of this report, Plaintiff is still working to

provide Defendants with all of the information they require. Once Defendants have received this

information, they are hopeful that they can promptly identify potential loss mitigation

alternatives.

        3.      Based on the current posture of the Parties’ negotiations, they prefer to continue

to with their informal settlement discussions rather than commit to a mediation at this time. In

fact, a mediation would be premature at this time because: (1) Plaintiff is focused on a resolution

structured around loss mitigation alternatives; and (2) Defendants cannot identify loss mitigation

alternatives available to Plaintiff until they have received all of the required financial

information.

                                              Respectfully submitted,

                                              By: /s/ Greg DeVries
                                                     BRIAN PAINO
                                                     State Bar No. 24065862
                                                     bpaino@mcglinchey.com
                                                     MCGLINCHEY STAFFORD
                                                     18201 Von Karman Ave, Ste 350
                                                     Irvine CA 92612
                                                     Telephone : (949) 381-5900
                                                     Facsimile: (949) 271-4040

                                                     GREG DEVRIES
                                                     State Bar No. 24105802
                                                     MCGLINCHEY STAFFORD
                                                     1001 McKinney, Suite 1500
                                                     Houston, Texas 77002
                                                     Telephone : (713) 520-1900
                                                     Facsimile: (713) 520-1025
                                                     gdevries@mcglinchey.com
631842.1;                                 2
       Case 4:20-cv-01263 Document 11 Filed on 10/30/20 in TXSD Page 3 of 3




                                            COUNSEL FOR DEFENDANTS

                                              By: /s/ Brandy Alexander
                                                 Brandy Michelle Alexander
                                                 State Bar No. 24108241
                                                 Alexander Law, PLLC
                                                 6200 Savoy Drive, Suite 1202
                                                 Houston, Texas 77036
                                                 Telephone: (832)-460-3307
                                                 Facsimile: (832)-460-3334
                                                 brandyalexander@alexanderpllc.com

                                            COUNSEL FOR PLAINTIFF



                              CERTIFICATE OF SERVICE

        I hereby certify that on October 31, 2020, a copy of the above and foregoing was filed
electronically with the Clerk of Court using the CM/ECF system. Notice of this filing has been
forwarded to all parties, by and through their attorneys of record, in accordance with Federal
Rules of Civil Procedure.
                                      Via CMRRR and/or
                           Email brandyalexander@alexanderpllc.com
                                   Brandy Michelle Alexander
                                  Texas State Bar No. 24108421
                                  6200 Savoy Drive, Suite 1202
                                     Houston, Texas 77036
                                   Telephone: (832)-460-3307
                                   Facsimile: (832) 460-3334
                                      Counsel for Plaintiff

                                                  /s/ Brian Paino
                                                      BRIAN PAINO




631842.1;                               3
